Citation Nr: 1516031	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected status post crush injury to the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2015 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a left knee disability, primarily as secondary to a service-connected status post crush injury to the right foot.  

The Veteran participated in a Board hearing in February 2015.  At that hearing the Veteran submitted additional evidence and waived RO review of that evidence.

In February 2015, the Veteran submitted a written statement recalling his conversation with a VA podiatrist in October 2014.  The medical record of that VA podiatrist appointment is part of the Veteran's electronic claims file.  The Veteran stated that in relaying his medical history to the podiatrist he stated that he first received a left orthotic in 2007 - many years after his left foot injury as well as receiving a right orthotic.  The Veteran reported that the VA podiatrist, in response to that statement, said that was a mistake by the VA.  The Veteran then stated he asked if walking with the altered gait could adversely affect his left side to include joints of the leg and feet, and the Veteran reported the podiatrist said "absolutely."  

In his February 2015 testimony the Veteran presented multiple arguments in support of his left knee disability being secondary to a service-connected status post crush injury to the right foot.  First, the Veteran presented testimony supporting an absence of an alternative reason for his knee disability.  He testified that he has always controlled his weight, thereby alleviating unnecessary stress on the left knee, and never participated in activities associated with knee injuries such as athletics.  The Veteran emphasized that his right foot injury prevented him from running, and, according to the Veteran's testimony, no examination of his knee has revealed a fracture, a severe sprain, a broken bone, bone chips, torn muscles, tendons, or cartilage.  

Second, the Veteran stated that he believed he was walking with an improper gait for forty-two years, as evidenced by only having one orthotic and the wear patterns on his shoes, thus listing and applying excessive pressure to his left leg.  Third, the Veteran disputes the VA examiner's conclusion that the Veteran's knee disability is more likely natural degeration based on the fact that the symptoms first started affecting the Veteran in 1997, when he was only 52 years old, which the Veteran implicitly argues is too early for that type of degeneration to naturally onset.  Further, the Veteran questions why the proposed "natural degeneration" would not have affected both knees, rather than just one?  Finally, the Veteran questions the adequacy of the VA examiner's nexus opinion in the November 2011 examination, stating generally that the VA examiner did not provide adequate reasons for the opinion.  

The Veteran has also stated that San Diego's VAMC cannot find any paper archived records of his, and therefore they are not part of the claims file.  There are private medical records from September 2000, suggesting the Veteran was referred from VAMC San Diego to a private orthotic provider.  However, the earliest VA medical records that the Board can locate in the claims file are a March 2002, surgical operation report.  There is nothing in the Veteran's claims file suggesting that further efforts by the AOJ to obtain the earlier records suggested to exist by both the claims file and the Veteran would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records, including any archived records, from VAMC San Diego, dated prior to September 2003.   

2.  Obtain copies of the Veteran's VA treatment records from the VAMC San Diego dating from September 2009.

3.  Obtain copies of all the Veteran's VA treatment records from the Birmingham VAMC.

4.   After the above has been completed, afford the Veteran a VA medical examination for his knee disability.  The examination should determine the etiology of the diagnosed knee disability.  The claims folder should be forwarded to the examiner for review.

Following the review of the claims folder, the examiner should opine as follows:

(a) whether it is at least as likely as not (50 percent probability or more) that any current knee disability is related to the Veteran's active military service.

(b) whether the knee disability is at least as likely as not due to or caused by the service-connected status post crush injury to the right foot.

(c) whether the knee disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected status post crush injury to the right foot.

If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected status post crush injury to the right foot.

The examiner's attention is directed to the Veteran's February 2015 hearing testimony that there was no other reason for his left knee disability as he has always controlled his weight, thereby alleviating unnecessary stress on the left knee, and never participated in activities associated with knee injuries such as athletics.  The Veteran emphasized that his right foot injury prevented him from running, and, according to the Veteran's testimony, no examination of his knee has revealed a fracture, a severe sprain, a broken bone, bone chips, torn muscles, tendons, or cartilage.  Second, the Veteran stated that he believed he was walking with an improper gait for forty-two years, as evidenced by only having one orthotic and the wear patterns on his shoes, thus listing and applying excessive pressure to his left leg.  Third, the Veteran questions the November 2009 VA examiner's conclusion that the Veteran's knee disability is more likely natural degeration based on the fact that the symptoms first started affecting the Veteran in 1997, when he was only 52 years old, which the Veteran implicitly argues is too early for that type of degeneration to naturally onset.  Further, the Veteran questions why the proposed "natural degeneration" would not have affected both knees, rather than just one.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




